20-05027-rbk Doc#262 Filed 06/03/21 Entered 06/03/21 09:49:27 Main Document Pg 1 of 3




  The relief described hereinbelow is SO ORDERED.

  Signed June 03, 2021.


                                             __________________________________
                                                          Ronald B. King
                                               Chief United States Bankruptcy Judge




                   IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION

  In re:                                         §         Chapter 11
  KRISJENN RANCH, LLC                            §
         Debtor                                  §       Case No. 20-50805
                                                 §
  KRISJENN RANCH, LLC and                        §
  KRISJENN RANCH, LLC-SERIES                     §
  UVALDE RANCH, and KRISJENN                     §
  RANCH, LLC-SERIES PIPELINE                     §
  ROW as successors in interest to               §
  BLACKDUCK PROPERTIES, LLC,                     §
       Plaintiffs                                §
  v.                                             §
  DMA PROPERTIES, INC., and                      §
  LONGBRANCH ENERGY, LP,                         §      Adversary No. 20-05027
       Defendants                                §
  DMA PROPERTIES, INC.                           §
       Counter-Plaintiff/Third Party Plaintiff   §
  v.                                             §
  KRISJENN RANCH, LLC,                           §
  KRISJENN RANCH, LLC-SERIES                     §
  UVALDE RANCH, and KRISJENN                     §
  RANCH, LLC-SERIES PIPELINE ROW,                §
  BLACKDUCK PROPERTIES, LLC,                     §
  LARRY WRIGHT, and JOHN TERRILL                 §       Adversary No. 20-05027
       Counter-Defendants/Third-Party Defendants §
20-05027-rbk Doc#262 Filed 06/03/21 Entered 06/03/21 09:49:27 Main Document Pg 2 of 3



         ORDER ON KRISJENN RANCH, LLC, KRISJENN RANCH, LLC-SERIES
     UVALDE RANCH, AND KRISJENN RANCH, LLC-SERIES PIPELINE ROW, AS
     SUCCESSORS IN INTEREST TO BLACK DUCK PROPERTIES, LLC’S AGREED
    MOTION TOCONTINUE DMA PROPERTIES, INC.’S MOTION FOR ATTORNEY’S
                  FEES AND MOTION TO AMEND JUDGMENT

         On this day came to be heard KrisJenn Ranch, LLC, KrisJenn Ranch, LLC-Series Uvalde

  Ranch, and KrisJenn Ranch, LLC-Series Pipeline ROW, as successors-in-interest to Black Duck

  Properties, LLC’s (the “Debtors”) Agreed Motion to Continue DMA Properties, Inc.’s Motion

  for Attorney’s Fees and Motion to Amend Judgment. Finding that good cause exists for the relief

  requested, and after consideration of all matters before it, the Court is of the opinion that the

  Debtors’ requests should be granted.

      It is therefore ORDERED that the hearing on DMA Properties, Inc.’s Motion for

  Attorney’s Fees and Motion to Amend Judgment shall be continued to August 2,

  2021 @2pm. VIA Webex https://us-courts.webex.com/meet/King. Mr. Muller shall

  be responsible for notice to parties.

                                                ###
20-05027-rbk Doc#262 Filed 06/03/21 Entered 06/03/21 09:49:27 Main Document Pg 3 of 3



  AGREED TO BY

      CJ MULLER & ASSOCIATES, PLLC

      By: /s/ John Muller
      C. John Muller IV
      State Bar No. 24070306
      john.muller@cjma.law
      Ezekiel J. Perez
      State Bar No. 24096782
      Zeke.perez@cjma.law
      111 W. Sunset Rd.
      San Antonio, TX 78209
      Telephone: 210-664-5000
      Facsimile: 210-899-1933

      ATTORNEYS FOR DEBTORS



      Cleveland | Terrazas PLLC

      By: /s/ Timothy Cleveland
      Timothy Cleveland
      State Bar No. 24055318
      Austin H. Krist
      State Bar No. 24106170
      CLEVELAND|TERRAZAS PLLC
      4611 Bee Cave Road, Suite 306B
      Austin, Texas 78746
      512-689-8698
      tcleveland@clevelandterrazas.com
      akrist@clevelandterrazas.com
